Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 31, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly determined that it lacked subject matter jurisdiction over these causes of action. Plaintiff was a pastoral associate and chaplain whose primary function served the spiritual and pastoral mission of the church. Interference with this mission would violate the Free Exercise Clause of the First Amendment, under the “ministerial exception” to employment discrimination claims (Equal Empl. Opportunity Commn. v Catholic Univ. of Am., 83 F3d 455 [DC Cir 1996]; Rayburn v General Conference of Seventh-Day Adventists, 772 F2d 1164 [4th Cir 1985], cert denied 478 US 1020 [1986]; Kraft v Rector, Churchwardens & Vestry of Grace Church in N.Y., 2004 WL 540327, 2004 US Dist LEXIS 4234 [SD NY, Mar. 17, 2004]). Accordingly, we need not reach plaintiffs remaining contentions. Concur—Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.